DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2020 and 03/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 09/01/2020 are deemed acceptable for examination.
	
Claim Rejections - 35 USC § 101

 	Claim(s) 13 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1 
	Claim(s) 13 is/are directed to a method of operating an aircraft interface device (i.e., a process). Therefore, claim(s) 13 is/are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
	Regarding Prong I of the Step 2A analysis, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
	In the present case, the abstract ideas and  the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

	Claim 13. The method of claim 12, further comprising: 
	determining parameter identifiers associated with the one or more of the plurality of parameters based on the data dictionary; and 
	transmitting the parameter identifiers associated with the one or more of the plurality of parameters to the aircraft interface device.
 
	The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, the context of this claim encompasses a person (pilot) based on table headings determining parameter identifiers. Accordingly, the claim recites at least one abstract idea. 
101 Analysis – Step 2A, Prong II 
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
	 
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of  “transmitting…” (also the “transmitting” and “receiving” limitations of claim 8) the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (EFB) to perform the process. In particular, the receiving/transmitting steps are recited at a high level of generality, and amounts to mere data gathering/transmitting, which is a form of insignificant extra-solution activity. 
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
	Regarding Step 2B, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform the evaluating… amounts to nothing more than applying the exception using a generic computer component. As discussed above, the additional limitations of “receiving,” and “transmitting” steps, the examiner submits that these limitations are insignificant extra-solution activities. 
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of “receiving,” and “transmitting” are well-understood, routine, and conventional activities because the background recites EFBs interface with AIDs. Hence, the claim(s) is/are not patent eligible. 

	Examiner notes the remaining claims, with the exception of claim 14, do not recite an abstract idea, instead reciting only the gathering and transferring of data. Examiner suggests adding a practical application, such as can be found in claim 14, to claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 6, 8-10, 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dusik et al. (US 20180115609 A1), hereinafter Dusik, in view of Boutros et al. (US 20190065569 A1), hereinafter Boutros.

Regarding claim 1, Dusik teaches a method of operating an aircraft interface device comprising:
	receiving, from an electronic flight bag application, a request for a data (Fig. 2 and [0048] “An avionics data loader 840 is in operative communication with EFB SDK 802. The avionics data loader 840 is configured to send avionics data to EFB SDK 802 through data reader module 832, which in turn sends the avionics data to data pool module 814. The app logic module 822 can access requested data from data pool module”); and
	transmitting the data(Fig. 2 and [0029] “n SDK application server 220 is in operative communication with aircraft server unit 210, but is hosted on a separate device from aircraft server unit 210. A plurality of hosted and third party applications 222, such as EFB applications, resides on SDK application server 220. In addition, one or more data processing modules reside on SDK application server 220 and are configured to process data from avionics data sources 212a-212n or air-ground network 214. The SDK application server 220 can also include EFB logic modules that are configured to execute EFB applications”).

	Dusik does not teach a request for a data dictionary, wherein the data dictionary comprises a mapping between a plurality of parameters associated with an aircraft and a plurality of parameter identifiers, and wherein values of the parameters may be retrieved by the aircraft interface device.

	Boutros teaches a request for a data dictionary, wherein the data dictionary comprises a mapping between a plurality of parameters (Fig. 23; 2304 and 2324, and [0130]  “At 2304, a request to access composite data dictionary may be received at or during formation of a query. At 2306, a subset of a dataset may be identified for access. For example, data representing a descriptive column heading as an identifier for a subset of the dataset (e.g., a subset including data derived from column data in a tabular data arrangement) may be selected for inclusion in a query”).

The combination:
	Dusik teaches an SDK layer to improve interoperability between EFBs and AIDs where request for information from the EFB go through the SDK, which retrieves the information from the Aircraft Server and sends the information to the EFB. Dusik is quiet on implementation of the in translating and accessing the available data. Boutros teaches an “interface among repositories of disparate datasets and computing machine-based entities that seek access to the datasets, and, more specifically, to a computing and data storage platform” (abstract). Boutros teaches the use of a data dictionary to query the available data types, to identify datasets for the application to access. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the data dictionary to map the data tables and available data as taught by Boutros in the retrieving data from the aircraft interface device  to the EFB of Dusik. One of ordinary skill in the art would have been motivated to “interface among repositories of disparate datasets” ( Boutros – Abstract)
	
	Dusik and Boutros share the same problem of increasing interoperability between systems.

Regarding claim 2, Dusik in view of Boutros teaches the method of claim 1.
	Dusik does not teach wherein the plurality of parameter identifiers comprise a parameter number associated with each of the plurality of parameters associated with the aircraft.

	Boutros teaches wherein the plurality of parameter identifiers comprise a parameter number associated with each of the plurality of parameters ([0054] “data attributes may describe, for example, various aspects of a dataset, in summary form, such as, but not limited to, annotations (e.g., of columns, cells, or any portion of data), data classifications (e.g., a geographical location, such as a zip code, etc.), datatypes (e.g., string, numeric, categorical, boolean, integer, etc.), a number of data points, a number of columns, a number of rows, a “shape” or distribution of data and/or data values (e.g., in a graphical representation, such as in a histogram), a number of empty or non-empty cells in a tabular data structure, a number of non-conforming data (e.g., a non-numeric data value in column expecting a numeric data, an image file, etc.) in cells of a tabular data structure, a number of distinct values”)([0072] “descriptor data can include data elements describing attributes of a unit of data … an index”) associated with the aircraft.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the data dictionary to map the data tables and available data as taught by Boutros in the retrieving data from the aircraft interface device  to the EFB of Dusik. One of ordinary skill in the art would have been motivated to “interface among repositories of disparate datasets” ( Boutros – Abstract)

Regarding claim 3, Dusik in view of Boutros teaches the method of claim 1.
	Duski does not teach wherein the plurality of parameter identifiers comprise a parameter name associated with each of the plurality of parameters associated with the aircraft.
	Boutros teaches wherein the plurality of parameter identifiers comprise a parameter name associated with each of the plurality of parameters associated with the aircraft ([0070] “Thus, “year data” may be formed as a derived dataset attribute for the particular column”).

Regarding claim 5, Dusik in view of Boutros teaches the method of claim 1, Dusik teaches further comprising:
	receiving, from the electronic flight bag application, a request for the values of one or more of the plurality of parameters associated with the aircraft ([0058] “The avionics data loader 1040 is configured to send avionics data to EFB SDK 1002 through data reader module 1032, which in turn sends the avionics data to data pool module 1014. The app logic module 1022 can access requested data from data pool module”);
	retrieving values of the one or more of the plurality of parameters ([0058] “The app logic module 1022 can access requested data from data pool module”; and
	transmitting the values of the one or more of the plurality of parameters to the electronic flight bag application ([0058] “The app logic module 1022 can access requested data from data pool module 1014 and flight path module 1034 to instruct C-app GUI module 1024 to create a GUI”).

Regarding claim 6, Dusik in view of Boutros teaches the method of claim 5.
	Dusik does not teach wherein the request for the values of the one or more of the plurality of parameters comprises parameter identifiers associated with the one or more of the plurality of parameters.
	Boutros teaches the request for the values of the one or more of the plurality of parameters comprises parameter identifiers associated with the one or more of the plurality of parameters  (Fig. 23; 2304 and 2324, and [0130]  “At 2304, a request to access composite data dictionary may be received at or during formation of a query. At 2306, a subset of a dataset may be identified for access. For example, data representing a descriptive column heading as an identifier for a subset of the dataset (e.g., a subset including data derived from column data in a tabular data arrangement) may be selected for inclusion in a query”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the data dictionary to map the data tables and available data as taught by Boutros in the retrieving data from the aircraft interface device  to the EFB of Dusik. One of ordinary skill in the art would have been motivated to “interface among repositories of disparate datasets” ( Boutros – Abstract).

Claim 8-10 and 12 are a method of operating an Electronic Flight Bag. The limitations are substantially similar to claims  1-3 and 5, therefore rejected for the same reasons.

Regarding claim 13, Dusik in view of Boutros teaches the method of claim 12.

	Dusik does not teach determining parameter identifiers associated with the one or more of the plurality of parameters based on the data dictionary; and
	transmitting the parameter identifiers associated with the one or more of the plurality of parameters to the aircraft interface device.

	Boutros teaches determining parameter identifiers associated with the one or more of the plurality of parameters based on the data dictionary (Fig. 23; 2306 and [0056] “Interactive composite data dictionary 296c may include references to subsets of data (e.g., columns of data) associated with each dataset (e.g., each table or graph), and, as such, interactive composite data dictionary 296c may be used to form a query by “copying” or “dragging and dropping” a reference (e.g., a column annotation) into collaborative query editor 295”; and
	transmitting the parameter identifiers associated with the one or more of the plurality of parameters to the [[aircraft]] interface device (Fig. 23; 2326, Retrieve data”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the data dictionary to map the data tables and available data as taught by Boutros in the retrieving data from the aircraft interface device  to the EFB of Dusik. One of ordinary skill in the art would have been motivated to “interface among repositories of disparate datasets” ( Boutros – Abstract).


Regarding claim 14, Dusik in view of Boutros teaches the method of claim 12. Dusik teaches further comprising:
	utilizing the received values of the one or more of the plurality of parameters to operate the electronic flight bag application ([0038] “EFB applications are hosted on each of portable computing devices 530, 532, all current avionics and ground data are stored in SDK application server 520 and is ready for use by any EFB device at any time”).

Claims 15-19 are aircraft interface device comprising: one or more processors (taught by Dusik [0067] “which are executed by at least one processor”); one or more memory modules (taught by Dusik [0069] “Random Access Memory (RAM)”); and machine readable instructions(taught by Dusik [0069] “media that can be used to carry or store desired program code”) to perform the limitations of claims 1-3, 5 and 6. The limitations are substantially the same, therefore rejected for the same reasons. 

Claim(s) 4, 7, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dusik in view of Boutros and Gibbons et al. (US 20210383706 A1), hereinafter Gibbons.

Regarding claim 4, Dusik in view of Boutros teaches the method of claim 1, 
	Dusik does not teach wherein the plurality of parameters associated with the aircraft depend on a model of the aircraft.
	Gibbons teaches wherein the plurality of parameters associated with the aircraft depend on a model of the aircraft ([0117] “APM parameters may also be modified using a trained machine learning model; [0124] The initial or modified APM is sent back to the aircraft via an appropriate ground and airborne platform (such as that provided by the assignee of the present application) and acquired by the EFB application”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to request aircraft performance model parameters by the EFB as taught by Gibbons in the EFB of Dusik. One of ordinary skill in the art would have been motivated in order “ to generate trajectory optimizations (Gibbons [0117]).

Regarding claim 7, Dusik in view of Boutros teaches the method of claim 1.
	Dusik does not specifically teach wherein the values of the one or more of the plurality of parameters associated with the aircraft comprise measured values associated with the aircraft during a flight.
	Gibbons teaches ([0004] “sensor feeds for potential improvements to the flight trajectory”)
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to request parameters by the EFB as taught by Gibbons in the EFB of Dusik. One of ordinary skill in the art would have been motivated in order “ to generate trajectory optimizations (Gibbons [0117]).

Claim 11 is a method of operating an electronic flight bag. the limitations are substantially similar to claim 4, therefore rejected for the same reasons.

Claim 20 is aircraft interface device (see Claim 15) for performing the method of Claim 7. The limitations are substantially similar therefore rejected for the same reasons as claim 7.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668